  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6118 
 
AN ACT 
To amend section 353 of the Public Health Service Act with respect to suspension, revocation, and limitation of laboratory certification. 
 
 
1.Short titleThis Act may be cited as the Taking Essential Steps for Testing Act of 2012.  
2.Suspension, revocation, and limitation of laboratory certificationSection 353 of the Public Health Service Act (42 U.S.C. 263a) is amended— 
(1)in subsection (d)(1)(E), by inserting , except that no proficiency testing sample shall be referred to another laboratory for analysis as prohibited under subsection (i)(4) before the period at the end; and  
(2)in subsection (i)— 
(A)in paragraph (3), by inserting before the period at the end of the first sentence the following: , except that if the revocation occurs pursuant to paragraph (4) the Secretary may substitute intermediate sanctions under subsection (h) instead of the 2-year prohibition against ownership or operation which would otherwise apply under this paragraph; and  
(B)in paragraph (4), by striking shall the first place it appears and inserting may.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
